Stephens, J.
The evidence authorized the inference that the plaintiff as transferee was the owner of the account sued on, and that the account as it appeared from the books of the transferor, with the credits there*673on given to the defendant, was just, true, due, and unpaid. The verdict, in the amount found for the plaintiff, was authorized, and the judge of the superior court did not err in overruling the certiorari brought by the defendant, wherein the defendant excepted to the judgment of the appellate division of the municipal court of Atlanta, affirming the judgment of the trial judge of the municipal court, overruling the defendant’s motion for a new trial, which was based upon the general grounds only.
Decided July 19, 1930.
Burr ess & Dillard, for plaintiff in error.
A. R. Dorsey, contra.

Judgment affirmed.


Jenhins, P. J., and Bell, J., concur.